207 F.2d 328
Frantiska Eva SCHNEEBERGEROVA, Plaintiff-Appellee,v.ARIS GLOVES, Inc., Defendant-Appellant.
No. 16.
Docket 22700.
United States Court of Appeals Second Circuit.
Argued October 9, 1953.
Decided October 21, 1953.

Appeal from the United States District Court for the Southern District of New York; Sylvester J. Ryan, Judge.
Weil, Gotshal & Manges, New York City, Ira M. Millstein, New York City, of counsel, for defendant-appellant.
Palmer, Serles, Shaw & Pomeroy, David Paine, New York City, of counsel, for plaintiff-appellee.
Before CHASE, Chief Judge, and CLARK and FRANK, Circuit Judges.
PER CURIAM.


1
Judgment affirmed.